

116 HR 6831 IH: To amend the CARES Act to authorize the Congressional Oversight Commission to submit discretionary reports to Congress, and for other purposes.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6831IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Phillips (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the CARES Act to authorize the Congressional Oversight Commission to submit discretionary reports to Congress, and for other purposes.1.Discretionary reports to CongressSection 4020(b) of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(3)Discretionary reports to CongressIn addition to the reports required under paragraph (2), the Oversight Commission may submit other reports to Congress at such time, in such manner, and containing such information as the Oversight Commission determines appropriate. .